DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan (CN101692446).
Re claims 1, 11 and 17, Zhan discloses a first substrate (100) and a second substrate (140) opposite to each other (Fig. 1D); a plurality of first sealing frames (120) between the first substrate and the second substrate, wherein the first substrate (100), the second substrate (140) and the plurality of first sealing frames (120) enclose a plurality of sealed cavities not communicating with one another, and each of the sealed cavities is configured to package at least one to- be-packaged unit of a to-be-packaged device; and a first filler (110) in the sealed cavities (Fig. 1D).
Re claim 5, Zhan discloses wherein the plurality of first sealing frames (120) are spaced apart from one another (Fig. 2C).
Re claims 6 and 16, Zhan discloses a material of the first sealing frames is a material that is cured by UV exposure or by heat ([0030]) (an elastic material).
Re claim 12, Zhan discloses wherein said pairing the first substrate (100) and the second substrate (140) to be opposite to each other to dispose a plurality of first sealing frames (120) between the first substrate and the second substrate, so that the first substrate, the second substrate and the plurality of first sealing frames enclose a plurality of sealed cavities not communicating with one another, each of the sealed cavities is configured to package at least one to-be-packaged unit of a to-be-packaged device, and the sealed cavities are filled with a first filler (110) comprises: forming the plurality of first sealing frames (120) on the first substrate (Fig. 1C), wherein a height of the first sealing frame is greater than or equal to a preset height; forming a first filling adhesive (110) on the first substrate at regions enclosed by the first sealing frames (Fig. 1C); pairing the first substrate and the second substrate formed with the to-be- packaged device to be opposite to each other, so that the height of the first sealing frame is equal to a distance between the first substrate and the second substrate, the plurality of first sealing frames, the first filling adhesive and the to-be-packaged device are located between the first substrate and the second substrate, the first substrate, the second substrate and the plurality of first sealing frames enclose the plurality of sealed cavities not communicating with one another, each of the sealed cavities is configured to package at least one to-be-packaged unit, and each of the sealed cavities is filled with the first filling adhesive (110) (Fig. 1D); and curing the first filling adhesive to obtain the first filler ([0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 7-10, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan as applied to claims 1, 5, 6, 11, 12, 16 and 17 above, and further in view of the following comments.
Re claims 2-4, Zhan does not disclose wherein the plurality of first sealing frames are arranged in arrays to form a plurality of rows, and any two adjacent first sealing frames located in a same row share a common frame edge; wherein the plurality of first sealing frames are arranged in arrays to form a plurality of columns, and any two adjacent first sealing frames located in a same column share a common frame edge; wherein any two adjacent first sealing frames of the plurality of first sealing frames share a common frame edge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the first sealing frames, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (Also, shown in CN104576698 as a teaching reference).
Re claims 7 and 8, in order to enhance the sealing effect, it is conventional in the art to provide a second sealing frame in a further turn on the peripheral edge portion of the substrate of Zhan and to fill the second sealing frame with a second filing structure.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a second sealing frame, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 9, Zhan discloses wherein the first substrate has a display region and a non-display region, the first sealing frames are located in the display region ([0008]). It would be obvious to o ne of ordinary skill in the art that the second sealing frames would be located in the non-display region since it would be at the edge portion of the peripheral edge of the substrate.
Re claims 10 and 18, Zhan discloses that encapsulation unit (130) is a light-emitting unit, each sealing frame corresponds to one light-emitting cell, and it is readily conceivable for a person skilled in the art to have one sealing frame corresponding to a plurality of light-emitting cells in order to save substrate arrangement space and simplify the process, and it is also a routine choice for a person skilled in the art to set three of these light- emitting cells to have different light-emitting colors.
Re claim 13, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form a second sealing frame as explained above for first sealing frame in claim 12, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 20, Zhan discloses wherein the display device is an organic light emitting diode OLED device; and correspondingly, the light emitting unit is an OLED unit ([0031]).

Allowable Subject Matter
Claims 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein said forming a first filling adhesive on the first substrate at regions enclosed by the first sealing frames comprises: forming the first filling adhesive on the first substrate at regions enclosed by the first sealing frames by a dispensing process; said forming a second filling adhesive on the first substrate at regions located between the second sealing frame and the first sealing frames comprises: forming the second filling adhesive on the first substrate at regions located between the second sealing frame and the first sealing frames by a dispensing process, wherein an amount of one drop of the second filling adhesive is greater than an amount of one drop of the first filling adhesive, as recited in claim 14;
wherein prior to forming the plurality of first sealing frames on the first substrate, the method further comprises: determining a number of packaged units to be packaged in a first sealing frame to be formed according to a dispersed area of one drop of the first filling adhesive; and determining an area of the first sealing frame to be formed according to the number of the packaged units to be packaged in the first sealing frame to be formed: said forming the plurality of first sealing frames on the first substrate comprises: forming the plurality of first sealing frames on the first substrate according to the area of the first sealing frame to be formed, as recited in claim 15; 
wherein the display device further comprises a driving unit electrically connected to the light emitting units; and the packaging structure further comprises the second sealing frame between the first substrate and the second substrate, and the plurality of first sealing frames and the driving unit are located in the second sealing frame, as recited in claim 19.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0226605 discloses a similar configuration of a packaging structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 15, 2022